DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Group 1, claims 1-14 in the reply filed on November 29, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi et al, US Patent Application Publication 2014/0357058 A1.
Takagi et al teaches:
Regarding claim 1, a heat treatment apparatus 202 comprising: an inner tube 204 having a cylindrical shape and configured to accommodate a substrate (wafer); an outer tube 203 configured to cover an outside of the inner tube 204; a heater 207 provided around the outer tube 203; a gas supply pipe 233a-c extending along a longitudinal direction in the inner tube 204; an opening 204c formed in a side wall of the inner tube 204 that faces the gas supply pipe 233a-c; a gas outlet 231 connected to a position of the outer tube 203 different from a position of the opening 204c of the inner tube 204 in a circumferential direction; a temperature sensor 263 provided at a position shifted by a predetermined angle from the opening 204c in the circumferential direction of the inner tube 203 such that the temperature sensor becomes away from the gas outlet (Figure 2); and a controller 121 configured to control the heater 207 based on a detected value of the temperature sensor (Figure 3, Paragraphs 0070-0074).  
Regarding claim 2, Takagi et al teaches that the temperature sensor 263 is provided in a space 205 between the inner tube 204 and the outer tube 203.  (Figure 2, Paragraph 0070)
Regarding claim 17, Takagi et al teaches that the space 205 between the inner tube 204 and the outer tube 203 includes: a first space extending in an anticlockwise direction between the inner tube 204 and the outer tube 203 from the opening 204c to the gas outlet 231 when viewed in a horizontal cross section, and a second space extending in a clockwise direction between the inner tube 204 and the outer tube 203 from the opening 204c to the gas outlet 231 when viewed in the horizontal cross section.  (Figure 2)
Regarding claim 18, Takagi et al teaches a length of the first space in the anticlockwise direction is shorter than a length of the second space in the clockwise direction.  (Figure 2)
Regarding claim 19, Takagi et al teaches that the amount of a gas discharged to the gas outlet through the second space is smaller than an amount of the gas discharged to the gas outlet through the first space. (Figure 2) The Examiner notes that the amount of gas flow through the spaces is proportional to the area of the space through which the gas can flow. The gas inlets 233a-e and the bump out in the inner tube for space 204a and 204b block the second space from the gas outlet. Therefore the amount of a gas discharged to the gas outlet through the second space is smaller than an amount of the gas discharged to the gas outlet through the first space.
Claims 1 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagatomi et al, US Patent Application Publication 2018/0286662 A1.
Nagatomi et al teaches:
Regarding claim 1, a heat treatment apparatus 202 comprising: an inner tube 204 having a cylindrical shape and configured to accommodate a substrate 200; an outer tube 205 configured to cover an outside of the inner tube 204; a heater 207 provided around the outer tube 205; a gas supply pipe 232a-g extending along a longitudinal direction in the inner tube 205; an opening 204a formed in a side wall of the inner tube 204 that faces the gas supply pipe 232a-g; a gas outlet 231 connected to a position of the outer tube 205 different from a position of the opening of the inner tube 204a in a circumferential direction; a temperature sensor 263 provided at a position shifted by a predetermined angle from the opening in a circumferential direction of the inner tube 205 such that the temperature sensor becomes away from the gas outlet (Figure 2); and a controller 280 configured to control the heater 207 based on a detected value of the temperature sensor (Figure 4, Paragraphs 0053-0058).  
Regarding claim 17, Nagatomi et al teaches that the space 206 between the inner tube 204 and the outer tube 203 includes: a first space extending in an anticlockwise direction between the inner tube 204 and the outer tube 203 from the opening 204c to the gas outlet 231 when viewed in a horizontal cross section, and a second space extending in a clockwise direction between the inner tube 204 and the outer tube 203 from the opening 204c to the gas outlet 231 when viewed in the horizontal cross section.  (Figure 2)
Regarding claim 18, Nagatomi et al teaches a length of the first space in the anticlockwise direction is shorter than a length of the second space in the clockwise direction.  (Figure 2)
Regarding claim 19, Nagatomi et al teaches that the amount of a gas discharged to the gas outlet through the second space is smaller than an amount of the gas discharged to the gas outlet through the first space. (Figure 2) The Examiner notes that the amount of gas flow through the spaces is proportional to the area of the space through which the gas can flow. The gas inlets 232a-d, 232g and the bump out in the inner tube for space 201a block the second space from the gas outlet. Therefore the amount of a gas discharged to the gas outlet through the second space is smaller than an amount of the gas discharged to the gas outlet through the first space.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al, US Patent Application Publication 2014/0357058 A1.
Regarding claims 3 and 9, Takagi et al was discussed above, including the gas outlet 231 is connected to a position of the outer tube 203 corresponding to the position between the opening 204c and the gas supply pipe 233a-c in the circumferential direction of the inner tube and that the temperature sensor is provided at the position shifted by the predetermined angle from the opening in an anticlockwise direction from the opening.
Takagi et al differs from the present invention in that Takagi et al does not teach that the temperature sensor is provided at the position shifted by the predetermined angle from the opening in a clockwise direction from the opening. However, it was held that the rearrangement of parts is obvious (see In re Japikse 86 USPQ 70 and MPEP 2144.04(VI)C). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the position of the temperature sensor provided at the position shifted by the predetermined angle from the opening in an anticlockwise direction from the opening to a position of the temperature sensor is provided at the position shifted by the predetermined angle from the opening in a clockwise direction from the opening.
Regarding claims 4 and 10, Takagi et al teaches that the predetermined 19/23angle is greater than 0 degree and equal to or less than 90 degrees. (Figure 2)  
Regarding claims 5 and 11, Takagi et al teaches a plurality of gas holes 248a is formed in the gas supply pipe 233a-c along the longitudinal direction. (Figure 1)
Regarding claims 6 and 12, Takagi et al teaches a plurality of substrates 200 is substantially horizontally accommodated in the inner tube 204 at predetermined intervals along a vertical direction.  (Figure 1)
Claims 7, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al as applied to claims 1-6 and 9-12 above, and further in view of  Endo et al, US Patent Application Publication 2008/0008566 A1.
	Takagi et al differs from the present invention in that Takagi et al does not teach that the temperature sensor includes a plurality of temperature detectors arranged along the longitudinal direction of the inner tube, or  that the temperature sensor is a thermocouple or a thermoresistor.  
	Endo et al teaches a temperature detection mechanism 90 includes a quartz pipe 94 that envelops a plurality of, e.g., five inner thermocouples 92A to 92E, (Figure 1, Paragraph 0072)
	The motivation for replacing the temperature sensor of Takagi et al with the temperature sensor of Endo et al is to provide an alternate and equivalent temperature sensor. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the heat sensor of Takagi et al with the temperature sensor of Endo et al.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatomi et al, US Patent Application Publication 2014/0357058 A1.
Regarding claim 9, Nagatomi et al was discussed above, including the gas outlet 231 is connected to a position of the outer tube 203 corresponding to the position between the opening 204c and the gas supply pipe 233a-c in the circumferential direction of the inner tube and that the temperature sensor is provided at the position shifted by the predetermined angle from the opening in an anticlockwise direction from the opening.
Nagatomi et al differs from the present invention in that Nagatomi et al does not teach that the temperature sensor is provided at the position shifted by the predetermined angle from the opening in a clockwise direction from the opening. However, it was held that the rearrangement of parts is obvious (see In re Japikse 86 USPQ 70 and MPEP 2144.04(VI)C). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the position of the temperature sensor provided at the position shifted by the predetermined angle from the opening in an anticlockwise direction from the opening to a position of the temperature sensor is provided at the position shifted by the predetermined angle from the opening in a clockwise direction from the opening.
Regarding claim 10, Nagatomi et al teaches that the predetermined 19/23angle is greater than 0 degree and equal to or less than 90 degrees. (Figure 2)  
Regarding claim 11, Nagatomi et al teaches a plurality of gas holes 248a is formed in the gas supply pipe 233a-c along the longitudinal direction. (Figure 1)
Regarding claim 12, Nagatomi et al teaches a plurality of substrates 200 is substantially horizontally accommodated in the inner tube 204 at predetermined intervals along a vertical direction.  (Figure 1)
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatomi et al as applied to claims 1 and 9-12 above, and further in view of Endo et al, US Patent Application Publication 2008/0008566 A1.
	Nagatomi et al differs from the present invention in that Nagatomi et al does not teach that the temperature sensor includes a plurality of temperature detectors arranged along the longitudinal direction of the inner tube, or  that the temperature sensor is a thermocouple or a thermoresistor.  
	Endo et al teaches a temperature detection mechanism 90 includes a quartz pipe 94 that envelops a plurality of, e.g., five inner thermocouples 92A to 92E, (Figure 1, Paragraph 0072)
	The motivation for replacing the temperature sensor of Nagatomi et al with the temperature sensor of Endo et al is to provide an alternate and equivalent temperature sensor. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the heat sensor of Nagatomi et al with the temperature sensor of Endo et al.
Response to Arguments
The amendments to claims 3 and 9 have overcome the 112(b) rejections of record.
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive.  
In regard to the arguments directed to Takagi et al and Nagatomi et al, the Examiner agrees. However, “away” is a very broad term and does not limit or require a specific distance (father away or closer to) it requires that the temperature sensor is “away”. Therefore the temperature sensor stationed anywhere but directly on the gas outlet would read on the claim limitation “away”. Takagi et al and Nagatomi et al both teach that the temperature sensor is closer to the gas outlet by a predetermined angle, but the temperature sensors are also away from the gas inlet. Thus Takagi et al and Nagatomi et al both still read on claim 1.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art teaches the technological background of the invention.  The cited art contains patents that could be used to reject the claims under 35 USC § 102 or 103.  These rejections have not been made because they do not provide any additional or different teachings, and if they were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g))    
Horita et al, US 2020/0024731 is an example of one of the references that could be used to reject the claims of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716